1

2

3                                 UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5
      Marco Guzman,                                   Case No. 3:17-cv-00515-HDM-CBC
6
           Petitioner
7                                                     Order
              v.
8

9     Attorney General, et al.,
10         Respondents.
11

12

13           In this habeas corpus action, on October 15, 2018, the petitioner, Marco
14   Guzman, filed a motion for an extension of time (ECF No. 30), requesting a 60-day
15   extension of time, to December 14, 2018, to respond to the respondents’ motion to
16   dismiss (ECF No. 28), which was filed on August 14, 2018. This would be the first
17   extension of this deadline. Petitioner’s counsel states that the extension of time is
18   necessary because of his obligations in other cases. Respondents do not oppose the
19   motion for extension of time.
20           The Court finds that petitioner’s motion for extension of time is made in good faith
21   and not solely for the purpose of delay, and that there is good cause for an extension of
22   time. However, the Court determines that the requested 60-day extension is excessive.
23   The Court will grant a 45-day extension. In view of the amount of time Guzman will have
24   had to respond to the motion to dismiss, the Court will not look favorably upon any
25   motion to further extend this deadline.
26   ///
27   ///
28
                                                  1
1              IT IS THEREFORE ORDERED that petitioner's Motion for Extension of Time

2    (ECF No. 30) is GRANTED IN PART AND DENIED IN PART. The time for the

3    petitioner to respond to the motion to dismiss (ECF No. 28) is extended by 45 days, to

4    November 29, 2018.

5              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

6    proceedings set forth in the order entered October 2, 2017 (ECF No. 8) will remain in

7    effect.

8

9              DATED THIS 17th        October
                          ___ day of ______________________, 2018.
10

11
                                               HOWARD D. MCKIBBEN,
12                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
